PER CURIAM.
Appellant, Christopher Scruggs, appeals his conviction and sentence for second degree murder following a non-jury trial. He first claims that the evidence supported no more than a manslaughter conviction. The trial court, sitting as the trier of fact, made findings which were based on significantly conflicting evidence, and thus, we are precluded from re-weighing the evidence. As there was substantial competent evidence to support the judgment of conviction, we affirm. See Crockham v. State, 723 So.2d 355, 356 (Fla. 4th DCA 1998). We also affirm as to all other issues raised.
AFFIRMED.
WARNER, SHAHOOD, JJ., and CHAVIES, MICHAEL B., Associate Judge, concur.